Citation Nr: 1816191	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bladder disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran withdrew his prior Board hearing request in March 2011.  38 C.F.R. § 20.704(e) (2017).  He has not since requested a Board hearing.

When this case was before the Board in September 2011, August 2014, February 2016, and September 2016, it was remanded for further development.  It is now before the Board for further appellate action.


FINDING OF FACT

A bladder disability was caused by service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A bladder disability was not incurred in service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

VA's duty to notify was satisfied by a letter dated in July 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted and adequate medical opinions obtained.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection or service-connected aggravation for a present disability, the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

III.  Analysis

The Veteran claims that an in-service back injury caused a Tarlov cyst to form.  She further contends that her current bladder symptomatology was either caused or aggravated by the Tarlov cyst or the back injury.  The Veteran is already service-connected for both a Tarlov cyst and lumbar spine arthritis.  

In terms of a current disability, the claims file includes several diagnoses for the bladder including hypotonic bladder, urinary urgency and frequency, incontinence and small capacity, compliant bladder.  See January 2008 VA examination, March 2008 VA treatment record, and November 2007 VA treatment record.  Most recently, an October 2017 opinion from a neurosurgeon noted that the Veteran had urinary incontinence since 2006 or 2007 and that a November 2007 urology evaluation revealed small capacity, compliant bladder.  Therefore, the record shows treatment and diagnosis of a current bladder disability.  

In terms of an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records document a fall that resulted in a back injury.  See March 2003 service treatment record.  As noted above, she is also service-connected of lumbar spine arthritis and a Tarlov cyst.

The question becomes whether her current bladder disability is related to her military service or any of her service-connected disabilities.  

The August 2007 examiner's opinion was not conclusive.  The examiner opined that it was less likely as not that the Veteran's bladder control, sacral cyst or abnormal bone marrow were due to her service-connected low back disability.  Despite this, the examiner noted that the Veteran was currently being "worked up" to determine the etiology of her condition since it was not clear as to what was causing her symptoms.  She had an appointment with neurosurgery scheduled and also was scheduled for a pelvic ultrasound.  The examiner further explained that he did not have a good sense from review of the records whether a neurosurgery appointment was needed for her bladder disorder.  

The October 2008 examiner noted that the Milwaukee VAMC concluded that the Veteran's urinary symptoms were caused by her fluid intake and small bladder capacity.  The examiner further noted that if the Veteran's urinary symptoms were caused by the cysts, one would expect to see nocturia and detrusor instability which the Veteran did not have.  In addition, her EMG was benign.  Also, her symptoms had improved and her incontinence had resolved with oxybutynin treatment.  The examiner explained that this would not happen if her urinary symptoms were due to root involvement by the cyst.  The examiner did not address the question of aggravation.

The December 2016 examiner explained that sacral roots can contribute to bladder dysfunction but given that the most recent 2011 MRI of the spine noted the cyst was "incidental," the examiner concluded that it was less likely than not that this was the cause of the Veteran's bladder issues, as the examiner would expect the cyst to be large enough to cause compression of nerve roots in order to be the cause of incontinence.  The examiner concluded that the Veteran's cyst was not causing or aggravating her bladder disability but noted that the Veteran reported that the onset of her bladder issues were in service and after a fall.

The Veteran has submitted several articles that note that a cyst can cause a bladder disability.  See articles submitted in September 2007 and October 2008.

The Board acknowledges the October 2014 examiner's statement that this was a very sensitive and difficult case and that there had not been enough time for a specialist to make the final definitive statement that the cyst is causing her bladder problems.  Because of this very problem, the Board sought an opinion from a neurosurgeon to determine whether there was any relationship between the Veteran's current bladder disability and her military service or between her bladder disability and any of her service-connected disabilities.  

In October 2017, a neurosurgeon reviewed the claims file and medical literature and rendered an opinion.  The neurosurgeon opined that the Veteran's bladder disability was less likely than not related to her spine or nerve roots.  He explained that medical literature indicated that Tarlov cysts rarely cause symptoms.  He further explained that large cysts are more likely to be symptomatic by compressing and damaging nearby nerves.  In those cases, symptoms may include pain, numbness and bladder/bowel incontinence or retention.  However, the neurosurgeon noted that the record did not specify that the Veteran's Tarlov cyst was large, and it is described as incidental and involving only one nerve root.  In view of the nature of the Veteran's Tarlov cyst, the normal EMG study, and mostly relatively normal urological evaluation, the neurosurgeon concluded that the bladder disability was less likely as not related to her spine or nerve roots.  

The neurosurgeon further opined that it was less likely as not that the Veteran's cyst is the cause of her bladder incontinence.  Although the fall may have caused the cyst, he opined that for a cyst to be symptomatic, it would need to be large and involved several nerve roots, which is not the case here.  Therefore, it was less likely as not that Veteran's bladder disability was aggravated by the Tarlov cyst.  The neurosurgeon also opined that it was less likely as not that the bladder disability was related to her military service.  

The neurosurgeon further provided an opinion regarding any relationship between the Veteran's back disability and the bladder disorder.  He explained that the 2011 lumbar MRI described mild degenerative changes throughout the lumbar spine, most pronounced at L5-S1.  Thus, he opined that it is less likely as not that these degenerative changes, being mild, could have aggravated the Veteran's bladder disability.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for a bladder disability.  

Although there is a current diagnosis and documentation of a fall in service, there is does not appear to be evidence linking her current bladder disability to the fall during service.  Also, the Board finds a lack of credible evidence of onset of a bladder disability during service.  There is no evidence of treatment for a bladder disability during service.  The Veteran reported to the December 2016 examiner that she had bladder problems during service, but this is not corroborated by the medical records or several of her statements and testimony.  The medical evidence and the Veteran's own statements note that the Veteran's bladder problems, which included urinary incontinence, began in 2006 or 2007.  In October 2008, the Veteran reported that she had urinary symptoms since 2006.  During the March 2009 hearing, she noted that her symptoms were not immediate after the fall but started in January 2007 and that it was due to the cyst growing larger.  In an August 2006 treatment record, she did not report loss of bladder control, but VA treatment records show treatment for the bladder in September, October, and November of 2007.  The onset of her bladder disability appears to be three or four years after her discharge from service.  There is no other evidence showing a link between the Veteran's bladder disability and her military service.

For the purposes of secondary service connection, the Board observes that the Veteran is in receipt of service connection for various disabilities, including a lumbar spine disability, dysthymic disorder, irritable bowel syndrome, radiculopathy of the right and left lower extremity and Tarlov cyst.  The October 2017 opinion notes that the Veteran's bladder disability is not aggravated or caused by her service-connected disabilities.  The Board finds the October 2017 opinion is highly probative.  The neurosurgeon that offered the opinion reviewed the claims file and the medical literature and found that it was less likely than not that the Veteran's Tarlov cyst was causing or aggravating her bladder disability.  He provided a rationale for his opinion as well.  The neurosurgeon also explained that the Veteran's lumbar disability was not causing or aggravating her bladder disability.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has a bladder disability and a back injury during service, it does not contain reliable evidence which relates this claimed disability to any incident of service or to a service-connected disease or injury. 

For these reasons, the Board concludes that the claims of entitlement to service connection for a bladder disability must be denied.  The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Entitlement to service connection for a bladder disability is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


